OPINION AND ORDER

The respondent, Schuyler John Olt of Louisville, Kentucky, acknowledges that by earning one-half (½) credit fewer Continuing Legal Education (CLE) credits than required by SCR 3.661(1) he failed to meet the minimum CLE requirements for the 1999-2000 educational year which ended June 30, 2000.
In response an order of November 22, 2000 directing the respondent to show cause why this Court should not suspend him from the practice of law, Olt explained that his professional responsibilities as Chief Administrative Officer of Jefferson County, Kentucky interfered with his ability to attend CLE seminars. After the CLE Commission sent notice of his deficit, the respondent contends that he was unable to attend CLE programs within his primary areas of practice. We find this explanation inadequate to excuse Olt’s failure to meet the minimum continuing education requirements for members of the Kentucky Bar Association. Nevertheless, it appears to the Court that leniency is appropriate in this case becaúse of the respondent’s small CLE credit deficit and the CLE Commission’s recommendation that this Court sanction Olt without suspending him from the practice of law.
Accordingly, we hereby ORDER Schuyler John Olt to pay a fine of five hundred dollars ($500.00) for non-compliance with the minimum CLE requirements of SCR 3.661 for the 1999-2000 CLE educational year and costs of six hundred dollars ($600.00) for a total amount of one thousand one hundred dollars ($1,100.00), to be paid to the Kentucky Bar Association within twenty (20) days of the date of this order. Further, pursuant to SCR 3.667, the respondent may not apply for a non-hardship time extension for the 2000-2001 and 2001-2002 educational years.
COOPER, GRAVES, KELLER, STUMBO and WINTERSHEIMER, JJ., concur.
JOHNSTONE, J., dissents and would impose the $2000 fine recommended by the Commission.
ENTERED: March 22, 2001.
/s/ Joseph E. Lambert
Chief Justice.